Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al (WO 2016/0052060, of record, ‘060 hereafter) in view of Kobayashi et al (US 2015/0219811, ‘811 hereafter) and Takasaki et al (US 2008/0011385, ‘385 hereafter).
Regarding claims 1-9, ‘060 discloses a method for storing a polymerizable liquid crystal composition in a container containing a gas phase part and a liquid phase part containing a polymerizable liquid crystal composition liquid stored at room temperature ([0004], [0007], [0010]-[0011], [0041], Examples), wherein the polymerizable liquid crystal compound has a (meth)acryloyl group ([0046]). ‘060 also discloses that the container can be made by a metal such as steel or titanium which inherently has total light transmittance less than 20% ([0014]). ‘060 discloses that the liquid crystal composition storing in the container may include other components as needed ([0036], but does not specifically set forth that the liquid crystal composition comprising a solvent, a photopolymerization initiator and a polymerization inhibitor as presently claimed. However, these components can be used to render a polymerizable liquid crystal composition to form an optical film having desired optical properties, which is well-known in the art as evidenced by ‘811. ‘811 discloses a polymerizable composition comprising a polymerizable liquid crystal compound having maximum absorption satisfying instantly claimed range as in the claim 3 ([0013]-[0045]), an organic solvent including  a ketone solvent, an ester solvent, or an ether solvent ([0049]), a photopolymerization initiator ([0051]-[0061]), and a polymerization inhibitor being phenol compound  in an amount satisfying instantly claimed range as recited in the present claim 1 ([0066]-[0072]). Since ‘060 discloses that the container has impact resistance and pressure resistance which is able to store and transport liquid crystal material ([0010]), one of ordinary skill in the art would have been motivated to use the container as taught by ‘060 to store or transport the liquid crystal composition of ‘811, because the container would predictably result in providing desired performance for storing or transporting the liquid crystal composition (See MPEP 2143 (D)). ‘060 discloses that the container may include inert gas atmosphere reading upon instantly claimed gas phase but does not expressly disclose that the gas phase contains oxygen in a concentration as presently claimed. However, it is known in the art that the polymerizable compound having (meth)acryloyl group can be stored in a container having inert gas phase with an oxygen concentration in a preferred range of 5 to 8 vol% to render the polymerizable compound to suppress polymerization reaction during storage, as evidenced by ‘385 ([0003]-0006], [0010]-[0014], [0020]-[0022]).  In light of these teachings, one of ordinary skill in the art would have used a gas phase as taught by ‘385 in the container of ‘060, in order to suppress polymerization reaction of the polymerizable liquid crystal having (meth)acryloyl group and render the polymerizable liquid crystal composition in the container having better storage life time. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782